DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-14 in the reply filed on 12/27/2021 is acknowledged.
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12 should be ended with a period “.” not a semicolon “;”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuler et al. (US 2020/0042945 A1 – hereinafter Schuler).
Regarding claim 7, Schuler discloses a method of operation for a video surveillance security server: receiving from a first emergency service agency (ESA) display terminal an authentication credential for said agency ([0036]; [0044] – receiving a display terminal, e.g. a dispatcher or an intelligence analyst as shown in Figs. 5-7, an authentication credential such as operator information and authorization levels), location indicia for the current vicinity of said terminal ([0040] – location information comprising data feeds within vicinity of said terminal), and a request for enabled video streams within a specified range of said location indicia ([0046]-[0047] – when the operator selects “accept” to participant in a collaborative work session); enabling transmission through at least one time-bound application programming interface (api) ([0034]-[0035]; [0048] – enabling transmission through the collaborative work session interface, it is time-bound because it is sessional, via which coordination between identified workstations is performed during the session); transmitting a map of camera locations within a specified range of said location indicia ([0052]-[0053]; [0057]; Figs. 5-7 – a map of camera locations within the range of location indicia, which is all camera locations for the incident, is displayed as shown in Fig. 7); and fulfilling the api by transmitting a video stream from at least one privately owned and operated video surveillance camera to said requesting ESA display terminal ([0057]; Figs. 5-7 – transmitting a video stream from a data feeds, which are devices 115 as at least one privately owned and operated video surveillance camera as described in at least [0023], [0040], [0053], and Fig. 1, that the operator at the requesting display terminal wants to view).
Regarding claim 8, Schuler also discloses said ESA display terminals are mobile, and modifying the first at least one video stream transmitted through said api by adding a second video stream from a publicly owned and operated video surveillance camera ([0057] – regenerating or modifying the map, including adding a second video stream or removing a video stream when the map changes); removing a video stream as location indicia of the said display terminal changes ([0057] – regenerating or modifying the map, including adding a second video stream or removing a video stream when the map changes); transmitting a plurality of video streams to present views of any selected location within a specified range of said location indicia from different perspectives ([0057] – regenerating or modifying the map, including adding a second video stream or removing a video stream when the map changes); and transmitting a map of other ESA display terminals in the vicinity of said first ESA display terminal or of a selected location vicinity ([0057]; Figs. 5-7 – transmitting a video stream from a data feeds, which are devices 115 as at least one privately owned and operated video surveillance camera as described in at least [0023], [0040], [0053], and Fig. 1, that the operator at the requesting display terminal wants to view). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuler as applied to claims 7-8 above, and further in view of Oya et al. (US 6,208,379 B1 – hereinafter Oya).
([0057] - receiving from an indivisually owned private surveillance security camera, e.g. device 115 shown in Fig. 1 for viewing); determining location indicia of said video camera ([0052] - the list of available data feeds includes information relating to each communication device 115 such as data source information, for example, officer 1 body camera, civilian 1 phone, and the like, and location information); and enabling access to the video stream through a time-bound application programming interface ([0057]; Figs. 5-7 – enabling access to the video stream for viewing).
However, Schuler does not disclose receiving and storing owner selected optional criteria for content consumption; transforming said video stream according to owner selected optional settings.
Oya discloses receiving and storing owner selected optional criteria for content consumption (column 15, lines 35-40; column 16, line – column 18, line 38 – receiving and storing privacy settings from owner of a camera at a server for processing the video stream for privacy protection); transforming a video stream according to owner selected optional settings (column 15, lines 35-40; column 16, line – column 18, line 38; Fig. 34 – transforming the video stream according to the privacy settings to block areas in the images of the video).
	One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate the teachings of Oya into the method taught by Schuler to protect privacy of camera’s owners.
(Figs. 34, 39-44). The motivation for incorporating the teachings of Oya has been discussed in claim 9 above.
Regarding claim 11, Schuler also discloses a time-bound api comprises storing a virtual machine image of said api into a processor core at a first time and purging said virtual machine image at a second time ([0048]-[0049] – storing at the first time when participation in the collaborative work session is accepted and purging at a second time when a user leaves the collaborative work session).
Regarding claim 12, see the teachings of Schuler and Oya as discussed in claim 9 above. Oya also discloses content consumption criteria is one of emergency services agency, trusted neighbor, community management, facility manager, self, location of mobile display within a vicinity, and owner of cameras in view of individually owned private surveillance camera or adjoining properties (column 15, lines 35-40; column 16, line – column 18, line 38 –privacy settings from owner of a camera in view of individually owned private surveillance camera). The motivation for incorporating the teachings of Oya has been discussed in claim 9 above.
Regarding claim 13, Schuler also discloses a plurality of video streams includes opposing views of a public location (Figs. 6-7).
Regarding claim 14, see the teachings of Schuler and Oya as discussed in claim 9 above. Oya also discloses transforming said video stream includes optional masking out unchanging background and foreground pixel blocks relative to at least one of time (Figs. 34, 39-44 – the masking is performed on a foreground, e.g. the closest part of the display-not-permitted area shown in Figs. 36, 38-42, and a background, e.g. a farthest part of the display-not-permitted area shown in Figs. 36, 38-42, regardless unchanging or changing, with respect to at least time of day, e.g. the time of the day that the area is masked). The motivation for incorporating the teachings of Oya has been discussed in claim 9 above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q DANG whose telephone number is (571)270-1116. The examiner can normally be reached IFT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HUNG Q DANG/Primary Examiner, Art Unit 2484